UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) July 21, 2010 VIKING SYSTEMS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-49636 86-0913802 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 134 Flanders Road, Westborough, MA 01581 (Address of Principal Executive Offices) (Zip Code) (508) 366-3668 (Registrant’s Telephone Number, Including Area Code) Not applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Viking Systems, Inc. has prepared the attached corporate presentation summarizing its business, market opportunities and related strategic plans.The full presentation is furnished as Exhibit 99.1 hereto and is incorporated herein by reference. The presentation included as Exhibit 99.1 contains and incorporates by reference certain “forward-looking statements” with respect to results of our operations and businesses. All statements, other than statements of historical facts, included in this presentation, including those regarding market trends, our financial position, business strategy, projected costs, and plans and objectives of management for future operations, are forward-looking statements. In general, such statements are identified by the use of forward- looking words or phrases including, but not limited to, “intended,” “will,” “should,” “may,” “expects,” “expected,” “anticipates,” and “anticipated” or the negative thereof or variations thereon or similar terminology. These forward-looking statements are based on our current expectations. Although we believe that the expectations reflected in such forward-looking statements are reasonable, there can be no assurance that such expectations will prove to be correct and our actual results could differ materially. These forward-looking statements represent our judgment as of the date of the presentation. We disclaim, however, any intent or obligation to update our forward-looking statements, except as required by law. The information contained in this Current Report on Form 8-K and the exhibits attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information or such exhibits be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The information set forth herein and in the exhibits to this Form 8-K shall not be deemed an admission as to the materiality of any information provided and is being made solely to satisfy the requirements of Regulation FD. Item 9.01 Financial Statements and Exhibits. Exhibit Description Corporate Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: July 21, 2010 VIKING SYSTEMS, INC. By: /s/Robert Mathews Robert Mathews Chief Financial Officer
